Exhibit 10.16

 



 

 

AMENDEMENT FOUR TO SOFTWARE DEVELOPMENT AGREEMENT

 

This Amendment Four ("Amendment Four'') to the Software Development Agreement is
made as of this 24th day of April, 2014, by and between Pala Interactive Canada,
Inc. (formerly RealTime Edge Software Inc.) ("PALA") and Club Services, Inc. as
successor-in-interest to Centaurus Games, LLC ("CSI").

 

WHEREAS, the Parties hereto entered into a Software Development Agreement dated
as of September 16, 2008 (the "Original Agreement") as amended by that certain
Amendment One to the Software Development Agreement dated as of September 12,
2011, that certain Amendment Two to the Software Development Agreement dated as
of March 29, 2012, and that certain Amendment Three to the Software Development
Agreement dated as of August 28, 2013 (collectively, the "Agreement"); and

 

WHEREAS, the Parties hereto desire to amend the contents of the "Product" in the
Agreement to include certain aspects of a Facebook product, to amend the
Agreement to provide for a license by PALA to CSI of the associated product
engines, and to amend the Agreement to reflect the development and design fees
related to the new product created hereunder.

 

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties hereby agree as follows:

 

1. Capitalized Terms. Capitalized terms used but not defined herein shall have
the meanings set forth in the Agreement.

 

2. Facebook Product. Pursuant to Section 2.3 of the Agreement, and subject to
the following provisions of this section, the Parties acknowledge and agree that
PALA shall develop a social poker and casino offering as a Facebook application
to add to the Product offering based on the contents outlined in the newly
revised Exhibit 1.4, attached hereto and incorporated herein (the "CSI Facebook
Application"). CSI will own exclusively the unique "look and feel" elements of
the CSI Facebook Application developed by PALA for CSI hereunder. It is
understood and agreed that PALA owns the Facebook application game engine, being
the programmed mathematics and related technology used to drive the Facebook
application (the "Facebook Application Game Engine") and all intellectual
property rights therein, in addition to the back-end system needed to conduct
financial transactions (as referred to in Section 1.4 of the Original
Agreement). During the Term of the Agreement, PALA will license to CSI, on a
non-exclusive, non-transferable (subject to Section 11.7 of the Original
Agreement), royalty-free basis, the 1ight to use the Facebook Application Game
Engine to operate the CSI Facebook Application. Furthermore, and for greater
certainty, it is agreed that nothing in the Original Agreement will be deemed to
restrict PALA from developing or operating any products utilizing the Facebook
Application Game Engine for itself or any affiliate or any other client,
provided it does not incorporate therein any such unique "look and feel"
elements of the CSI Facebook Application. PALA shall use commercially reasonable
efforts to deliver the final, CSI-approved CSI Facebook

 

 

 

 



 1 

 

 

Application no later than July 31, 2014; and CST acknowledges that its feedback
on such CSI Facebook Application development shall be in a timely fashion and
that PALA's obligation to meet such timelines is conditional upon receiving such
timely feedback.

 

3. Development and Design Fees for CSI Facebook Application. Pursuant to Section
2.3 of the Agreement, the Parties acknowledge and agree that CSI shall pay PALA
for the development work of the CSI Facebook Application in the amount of One
Hundred and Twenty-Five Thousand U.S. Dollars ($125,000 USD), payable as
follows: Fifty Percent (50%) upon execution of this Amendment Four and within
thirty (30) days after receipt of an invoice, Thirty Percent (30%) upon delivery
of the beta version of the CSI Facebook Application and within Thirty (30) days
after receipt of an invoice, and Twenty Percent (20%) within thirty (30) days
after the final, CST-approved CSI Facebook Application product becomes available
to the general public [i.e., 30 days after the estimated date of July 31, 2014]
and within thirty (30) days after receipt of an invoice. Further, in addition to
such sum of $125,000, CSI shall pay PALA the full cost of a contract designer
for the Product, payable monthly within thirty (30) days after receipt of an
invoice, provided, however, that PALA agrees to inform CSI of the upcoming costs
for such designer no later than the 1st of each calendar month and all designer
costs shall be mutually agreed by the Parties in writing in advance of incurring
any costs. PALA acknowledges and agrees no additional fees are necessary for
Maintenance of the CST Facebook Application.

 

 

4. Exhibit 1.4. Exhibit 1.4 of the Agreement is hereby deleted in its entirety
and replaced with the Exhibit 1.4 attached to this Amendment Four.

 

 

5. Counterparts. This Amendment Four may be executed in one or more
counterparts, each of which shall be deemed an original. Facsimile or electronic
signatures shall be deemed originals.

 

 

6. No Other Changes. Except as otherwise set forth herein, no other changes,
amendments or modifications are made to the Agreement.

 

 

IN WITNESS WHEREOF, the Parties hereto have duly executed this Amendment Four as
of the date and year first written above.

 





Pala Interactive Canada, Inc. (“PALA”)   Club Services, Inc. (“CSI”)       By:
/s/ Jim Ryan                           By: /s/ Adam Pliska                  
Name: Jim Ryan   Name: Adam Pliska Its: President & CEO   Its: President



 

 

 

 



 2 

 